Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breegi et al (2016/0074268).

Regarding claim 1, Breegi et al teaches a controlled environment neonatal infant incubator system (Abstract, para. [0009], Fig. 4) comprising:
a.    a neonatal infant incubator apparatus (apparatus 36, Abstract, para. [0009], [0038], Fig. 4) including:
i,    a frame (frame. Fig 4, para. [0038]),
ii.    a disposable housing detachably connected to the frame (canopy 73, Fig. 4, Abstract; disposable, para. [0039], [0051]), the disposable housing comprising a 

b.    a control system module configured to control the microenvironment of the contained space, the control system module regulating temperature and gas composition in the contained space (component for controlling nature, purity, temperature, humidity, light and/or sterility of gases or other fluids introduced into the enclosed space, para. [0010]), the control system module including at least one tube that is in air communication with the contained space via the at least one inlet port of the disposable housing (access tubes 31, para. [0042]).

Regarding claim 2, Breegi et al teaches the system of claim 1, wherein the control system module further regulates at least one of humidity, light and sterility in the contained space (humidity, light and/or sterility, para. [0010]).

Regarding claim 3, Breegi et al teaches the system of claim 1, wherein the housing further comprises at least one hand port in at least one sidewall (opening in canopy for gloved sleeve 29, Fig. 4, para. [0040]).

Regarding claim 4, Breegi et al teaches the system of claim 1, wherein the housing further comprises at least one air-locked sleeve in at least one side wall (air lock sleeve 45, Fig. 4, para. [0041])

Regarding claim 6, Breegi et al teaches the system of claim 1, wherein the housing further comprises at least one outlet port in at least one sidewall, the outlet port having a valve and a tube coupling system (port of one access tube 31 having valve 54 which can allow for suction of air out, Fig 4, para. [0042]; coupling 55, para. [0042]).

Regarding claim 7, Breegi et al teaches the system of claim 6, wherein the control system module includes at least one tube that is in air communication with the contained space via the at least one outlet port of the disposable housing (tube 31, para. [0042]).

Regarding claim 8, Breegi et al teaches the system of claim 1, wherein at least one sidewall of the housing includes a plurality of layers (comprises sidewall, cuff 43, sleeve 29, Fig. 4).

Regarding claim 9, Breegi et al teaches the system of claim 1, wherein the base of the housing includes a plurality of layers (para. [0043]).



Regarding claim 11, Breegi et al leaches the system of claim 1, further comprising a HEPA filter or other air-filtration laminar flow system in at least one of the plurality of sidewalls (HEPA filter 28, Fig. 4, para. [0043]).

Regarding claim 12, Breegi et al teaches the system of claim 1, further comprising a fan in the contained space, the fan being attached to the frame (fan 60, Fig. 4, para. [0045]).

Regarding claim 13, Breegi et al teaches the system of claim 1, further comprising a light source that provides light to the interior of the contained space, the light being detachably connected to the frame (light source 40, Fig. 4, para. [0045]).

Regarding claim 14, Breegi et al teaches the system of claim 13, wherein the light source is an ultraviolet (UV) light source or infrared (IR) light source (para. [0045]).

Regarding claim 20, Breegi et al teaches a process for incubating a neonatal subject (Abstract, para. [0009], [0038]), comprising
a.    providing a neonatal infant incubator apparatus (apparatus 36, Abstract, para. [0009], Fig. 4) including:


ii.    a disposable housing detachably connected to the frame (canopy 73, Fig. 4, Abstract, para [0039]; disposable, para. [0051]), the disposable housing comprising a plurality of sidewalls (sidewalls of canopy, Fig. 4, para. [0039]), a base (base 50, Fig. 4, para. [0039]), and at least one inlet port with a valve and a tube coupling system (flow mechanisms 54 for access tubes 31, Fig. 4, para. [0042]; coupling 55, para. [0042]), wherein the frame is a collapsible frame (para. [0038]), and includes a collapsed configuration or expanded configuration (Fig. 1-4), and wherein the disposable housing forms a contained space configured for an infant when detachably connected to the frame in the expanded configuration (Fig. 1-4, Abstract);

b.    providing a control system module configured to control the microenvironment of the contained space, the control system module regulating temperature and gas composition in the contained space (component for controlling nature, purity, temperature, humidity, light and/or sterility of gases or other fluids introduced into the enclosed space, para. [0010]), the control system module including at least one tube that is in air communication with the contained space via the at least one inlet port of the disposable housing (access tubes 31, para. [0042]); and

c.    providing and controlling air flow into the contained space with the control system module (para. [0010], [0042].


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolarovic (2002/0147381).

Regarding claim 18, Kolarovic teaches a control system module for controlling the microenvironment of a contained space of a neonatal infant incubator apparatus (control system 46, para. [0026]), the control system comprising a housing (Fig. 5) for containing any one or more of:
a.    a power supply comprising a battery or a voltage converter, or both
b.    a microprocessor connected to the power supply, the microprocessor comprising software for executing a program (microprocessor 48, para. [0026]) for controlling one or more of the functions:
i.    maintaining temperature within a pre-determined temperature range (para. [0036]),
ii.    maintaining humidity within a pre-determined humidity range,
iii.    maintaining light at within a pre-defined wavelength range,
iv.    maintaining the gas composition within a pre-determined range, and
v.    maintaining sterility of the air in the contained space,

c.    an interface with one or more switches for controlling power to microprocessor, and for controlling any one or more functions (i) to (v) (para. [0045]);

d.    an outlet port and a tube coupling system configured for air communication with an inlet port on a disposable neonatal infant incubator apparatus.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breegi et al.
Regarding claim 17, Breegi teaches the system of claim 1. While Breegi et al fails to specifically teach the system control system module being operatively connected to at least one sensor in the contained space, the sensor configured to monitor any one of: temperature, humidity or gas composition of the air in the contained space, Breegi et al teaches component for controlling nature, purity, temperature, humidity, light and/or sterility of gases or other fluids introduced into the enclosed space, (para. [0010]). It would have been obvious to one of ordinary skill in the art, through routine experimentation to provide a sensor within the incubator for detecting temperature, humidity, and/or gas composition to allow for improved control.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolarovic.
Regarding claim 19, Kolarovic teaches the control system module of claim 18. While Kolarovic teaches the control system comprising a power supply (power supply 112, Fig. 5, para. [0031]), Kolarovic fails to specifically teach the power supply comprising a .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breegi et al in view of Roberts (WO 2015/189541).
Regarding claim 5, Breegi et al teaches the system of claim 1, but fails to teach wherein the housing further comprises at least one air-locked infant access door. Roberts teaches a collapsible incubator with a door for infant access (Abstract; 3; Fig. 1; p 9, In 3-5). It would have been obvous to one of ordinary skill in the art that the system of Breegi could have been modified as claimed in view of Roberts to provide a closed system for placing the infant, while facilitating access thereto.

Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breegi et al in view of Veen et al (2014/0212329).

Regarding claim 15, Breegi et al teaches the system of claim 1, but fails to teach the system further comprising a camera detachably connected to the frame, the camera monitoring at least one of visible or non-visible spectrum.
Veen et al teaches an incubator with a camera for conveying purification image related to the incubator cavity (para. [0024]). It would have been obvious to one of ordinary skill 

Regarding claim 16, Breegi et al in view of Veen et al teach the system of claim 16, but fail to teach wherein the camera is operatively connected to the controller system module.
Veen et al teaches sensor output signals conveyed to a processor 110 for executing a computer program module (para. [0025], [0033]). It would have been obvious to one of ordinary skill in the art that the system of Breegi et al could have been modified as claimed in view of Veen et al to provide improved purification sensing.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. O’Connor et al and Conn are cited to further show the state of the art.


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728.  The examiner can normally be reached on generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791